213 P.3d 564 (2009)
2009 OK 30
The GHOST HOLLOW TRUST, Petitioner
v.
The Honorable Judge Erin O'QUINN, Respondent.
No. 106,997.
Supreme Court of Oklahoma.
May 11, 2009.

ORDER
Original jurisdiction is assumed. Let a writ issue commanding the respondent judge in the District Court in Mayes County to promptly hear and determine the forcible entry and detainer proceeding pending on the docket of that court in which the petitioner Ghost Hollow Trust is the plaintiff and the real party in interest Larry Vaughn, dba Riggs, Inc. is the defendant, Cause No. SC-09-00144 on the docket of that court. The case shall be set for jury trial within three days of the date of this order. In accordance with the terms of 12 O.S.2001 § 1148.8, the District Court is to immediately direct that the sheriff resort to an open venire for a sufficient number of jurors to be secured without resort to the jury wheel.
Forcible entry and detainer is intended to afford a speedy means of recovering possession of real property. A two-month delay to await a regularly-scheduled jury term would utterly frustrate the petitioner's statutory remedy. Schuminsky v. Field, 1980 OK 22, 606 P.2d 1133.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 11TH DAY OF MAY, 2009.
/s/ James E. Edmondson
CHIEF JUSTICE
All justices concur in the order and in its release for official publication.